 Case 18-11657-BFK         Doc 96-1 Filed 05/24/21 Entered 05/24/21 10:25:11                  Desc
                               Notice of Motion Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

In re   Albert A Amartey Jr
        Patience K Amartey                            Chapter 13
        Debtor(s)                                     Case No. 18-11657-BFK

               AMENDED NOTICE OF MOTION AND NOTICE OF HEARING

Albert A Amartey, Jr and Patience K Amartey, Debtors, ("Movant"), by and through its counsel,
has filed papers with the seeking return of unclaimed funds.

Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish
to consult one.)

If you do not want the court to grant the relief sought in the motion, or if you want the court to
consider your views on the motion, then on or before June 2, 2021, you or your attorney must:

•       Send to the parties listed below at least 21 days written notice of a hearing, which may be
set on any regularly-scheduled motion day of the judge assigned to the case. If necessary, you
may obtain a list of such dates by telephone from the clerk’s office. The original and one copy of
the notice must be filed with the clerk, accompanied by a motion day cover sheet, a copy of
which may be obtained from the clerk. If you are not represented by an attorney, you may
instead file with the clerk a written request for hearing. If you mail your request for hearing to
the court for filing, you must mail it early enough so the court will receive it on or before the
date stated above. The address of the clerk’s office is as follows:

Clerk of Court
United States Bankruptcy Court
200 S. Washington Street

Randall John Borden, Esq.
10627 Jones St., Suite. 201-A
Fairfax, VA 22030
Counsel for the Movants

You will be notified by the clerk of the hearing date and will be responsible for sending notice of
hearing to the parties listed below.

•       File with the court, at the address shown above, a written response with
supporting memorandum as required by Local Bankruptcy Rule 9013-1(H). Unless a
written response and supporting memorandum are filed and served by the date specified, the
court may deem any opposition waived, treat the motion as conceded, and issue an order
granting the requested relief without further notice or hearing. If you mail your response to the

                                                 1
 Case 18-11657-BFK         Doc 96-1 Filed 05/24/21 Entered 05/24/21 10:25:11                  Desc
                               Notice of Motion Page 2 of 3



court for filing, you must mail it early enough so the court will receive it on or before the date
stated above. You must also mail a copy to the persons listed below.

      Attend the hearing on the motion scheduled to be held on June 24, 2021, at 1:30 PM at U.S.
Bankruptcy Court, 200 S. Washington St., Courtroom III, Alexandria, Virginia 22314-5405. If
no timely response has been filed opposing the relief requested, the court may grant the relief
without holding a hearing.

       A copy of any written response must be mailed to the following persons:

Albert A Amartey, Jr.
12056 Vangate Point Ct
Bristow, VA 20136

Patience K Amartey
12056 Vangate Point Ct
Bristow, VA 20136

Randall John Borden, Esq.
10627 Jones St., Suite. 201-A
Fairfax, VA 22030

Thomas P. Gorman, Ch 13 Trustee
300 N. Washington St. Ste. 400
Alexandria, VA 22314

John P. Fitzgerald, III
Office of the U.S. Trustee - Region 4
1725 Duke Street 650
Alexandria, VA 22314

George Terwilliger, Esq
US Attorney, ED of Va
2100 Jamieson Ave
Alexandria, VA 22314

If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief.

Respectfully submitted,

Albert A Amertey Jr
Patience K Amartey,

___/s/ Randall J. Borden________________
By: Randall J. Borden Esq. VSB#30780

                                                  2
 Case 18-11657-BFK         Doc 96-1 Filed 05/24/21 Entered 05/24/21 10:25:11                Desc
                               Notice of Motion Page 3 of 3



Attorney at Law
10627 Jones St., Suite 201-A
Fairfax, VA 22030
703/385-8722; FAX: 855/385-8722
rbordenlawfirm@gmail.com
Counsel for Debtor(s)

                                  CERTIFICATE OF SERVICE

I certify that on May 24, 2021, true and correct copies of the foregoing documents were transmitted
to all ECF registered participants and to

Thomas P. Gorman, Ch 13 Trustee
300 N. Washington St. Ste. 400
Alexandria, VA 22314

John P. Fitzgerald, III
Office of the U.S. Trustee - Region 4
1725 Duke Street 650
Alexandria, VA 22314

George Terwilliger, Esq
US Attorney, ED of Va
2100 Jamieson Ave
Alexandria, VA 22314

All registered ECF participants and to and to all parties on the attached matrix.

___/s/ Randall J. Borden________________
Randall J. Borden, Esq., VSB#30780




                                                 3
